Citation Nr: 0925103	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for scalenus anticus 
syndrome of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from December 1950 
to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Cleveland, Ohio.  The appellant presented testimony before an 
RO Hearing Officer in August 2006; a transcript of that 
hearing was produced and has been included in the claims 
folder for review.  Please note this appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come before the VA asking that his service-
connected scalenus anticas acrocyanosis of the right shoulder 
be assigned a compensable evaluation.  He has claimed that 
his condition, which has been generally described by the VA 
as a right shoulder disability, is more disabling than 
currently rated and asks for a rating commensurate to the 
disability from which he now suffers.  The RO has responded 
by denying his claim for an increased evaluation.  The RO has 
further concluded that his service-connected disability is a 
separate and distinct condition from the symptoms now 
produced by his right shoulder.  That is, the appellant has 
claimed that his right shoulder impingement and recurrent 
rotator cuff damage is part and parcel of the service-
connected disorder.  The RO has disagreed and has ruled that 
the conditions are two separate and distinct disorders and 
that the symptoms produced by his current right shoulder 
disability should not be used to rate his service-connected 
disorder.

To add to the possible confusion produced by the RO's and the 
appellant's assertions, the record contains two VA doctors' 
opinions concerning the appellant's contentions.  There is 
one note from the Chief of Orthopedic Services of the VA 
Medical Center, dated October 2005, that states that the 
inservice injury, and the condition for which the appellant 
is service-connected, is the "cause of his long-standing 
right shoulder problems within a high level of medical 
lik[e]lihood".  A second examiner provided an opinion that 
stated that the appellant's current right shoulder disability 
was not related to his service-connected disorder.  

Because there is a lack of nonconflicting medical 
information, either from a private or VA doctor, concerning 
the symptoms and manifestations produced by the service-
connected disorder, it is the opinion of the Board that this 
issue should be returned to the RO for the purpose of 
obtaining such an opinion.  That is, the Board believes that 
a thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment, 
including the appellant's service medical records, should be 
accomplished, so that the disability evaluation will be a 
fully informed one in regards to the appellant's claim.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
it is the Board's opinion that such an examination should be 
afforded the appellant before the Board's decision on the 
merits of his claim is issued.  See also 38 C.F.R. § 4.2 
(2008) (". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2008) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594.  Thus, the claim is remanded for the purpose of 
obtaining additional medical information that will reduce the 
confusion produced by the conflicting opinions and will 
provide readings that will allow for a decision to be made as 
to whether an increased rating should be granted.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should arrange for an 
examination of the right shoulder of the 
appellant by an orthopedist who has not 
previously seen or treated the appellant 
(if possible).  The purpose of this 
examination is to ascertain whether the 
appellant's service-connected right 
shoulder condition is now producing the 
symptoms complained of by the appellant 
and whether the right shoulder rotator 
cuff disorder was caused by or related to 
his service-connected disorder.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

The examiner is asked to express an 
opinion concerning the appellant's 
current right shoulder disorder.  The 
examiner must state whether the inservice 
injury produced the current shoulder 
disorder, as opined by the Chief of 
Orthopedic Services, or if the current 
disorder is a separate and different 
disorder not related to the service-
connected right shoulder disability, as 
opined by the VA neurologist.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The orthopedist 
should further provide comment on the 
symptoms and manifestations produced by 
the service-connected disorder, to 
include range of motion of any affected 
body part and any limitation of function 
of the parts affected by limitation of 
motion.  Additionally, the examiner 
should be requested to determine whether 
the right shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination. If further testing or 
examination by specialists is required to 
evaluate the claimed disability, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


